Name: 80/1028/EEC: Commission Decision of 20 October 1980 on the reimbursement by the Guidance Section of the EAGGF to the Italian Republic of aids granted during 1978 to organizations of fruit and vegetable producers (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-13

 Avis juridique important|31980D102880/1028/EEC: Commission Decision of 20 October 1980 on the reimbursement by the Guidance Section of the EAGGF to the Italian Republic of aids granted during 1978 to organizations of fruit and vegetable producers (Only the Italian text is authentic) Official Journal L 304 , 13/11/1980 P. 0040****( 1 ) OJ NO L 118 , 20 . 5 . 1972 , P . 1 . ( 2 ) OJ NO L 140 , 5 . 6 . 1980 , P . 24 . ( 3 ) OJ NO L 61 , 12 . 3 . 1969 , P . 2 . ( 4 ) OJ NO L 287 , 15 . 11 . 1969 , P . 3 . ( 5 ) OJ NO L 92 , 9 . 4 . 1980 , P . 5 . ( 6 ) OJ NO L 94 , 28 . 4 . 1980 , P . 13 . COMMISSION DECISION OF 20 OCTOBER 1980 ON THE REIMBURSEMENT BY THE EAGGF , GUIDANCE SECTION , TO THE ITALIAN REPUBLIC OF AIDS GRANTED DURING 1978 TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 80/1028/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1035/72 OF 18 MAY 1972 ON THE COMMON ORGANIZATION OF THE MARKET IN FRUIT AND VEGETABLES ( 1 ), AS LAST AMENDED BY COUNCIL REGULATION ( EEC ) NO 1367/80 ( 2 ), AND IN PARTICULAR ARTICLE 36 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 449/69 OF 11 MARCH 1969 ON THE REIMBURSEMENT OF AID GRANTED BY MEMBER STATES TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( 3 ), AND IN PARTICULAR ARTICLE 7 ( 2 ) THEREOF , WHEREAS THE ITALIAN REPUBLIC HAS MADE AN APPLICATION FOR REIMBURSEMENT IN RESPECT OF AID GRANTED DURING 1978 TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 2264/69 OF 13 NOVEMBER 1969 ON APPLICATION FOR REIMBURSEMENT OF AID GRANTED BY MEMBER STATES TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( 4 ), AS LAST AMENDED BY COMMISSION REGULATION ( EEC ) NO 850/80 OF 31 MARCH 1980 ( 5 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT AID OF LIT 1 572 184 080 WAS GRANTED UNDER THE CONDITIONS LAID DOWN IN ARTICLES 2 TO 6 OF REGULATION ( EEC ) NO 449/69 ; WHEREAS , HOWEVER , AN INQUIRY CARRIED OUT UNDER THE THIRD PARAGRAPH OF ARTICLE 9 ( 2 ) OF REGULATION ( EEC ) NO 729/70 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 6 ) SHOWED THAT CERTAIN RECIPIENT ORGANIZATIONS DID NOT FULFIL , AS LAID DOWN , ALL THE TASKS PRESCRIBED IN ARTICLE 13 OF REGULATION ( EEC ) NO 1035/72 ; WHEREAS IT IS THEREFORE ONLY POSSIBLE TO ADMIT AT PRESENT AS ELIGIBLE AN AMOUNT OF LIT 1 270 076 760 ; WHEREAS IT APPEARS THEREFORE THAT THE EAGGF , GUIDANCE SECTION SHOULD PROVISIONALLY REIMBURSE 50 % THEREOF , I.E . LIT 635 038 380 ; WHEREAS THE FINAL CONTRIBUTION FROM THE EAGGF CAN BE DETERMINED ONLY ON COMPLETION OF THE INQUIRY ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , TOWARDS THE AID GRANTED BY THE ITALIAN REPUBLIC TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS DURING 1978 PROVISIONALLY SHALL BE LIT 635 038 380 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 20 OCTOBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT